F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                        June 28, 2007
                             FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                         Clerk of Court

    U N ITED STA TES O F A M ER ICA,

              Plaintiff-Appellee,

     v.                                                   No. 07-4016
                                                  (D.C. No. 2:06-CR-426-PGC)
    JOSE PRECIADO RO BLES,                                  (D. Utah)

              Defendant-Appellant.



                              OR D ER AND JUDGM ENT *


Before KELLY, HE N RY, and HA RTZ, Circuit Judges.




          This matter is before the court on the government’s motion to enforce the

appeal waiver contained in defendant’s plea agreement. The motion is filed

pursuant to United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc). In

response, defendant concedes that the government’s motion is well taken and that

the appeal should be dismissed.




*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
     Accordingly, the government’s motion is G RANTED, and the appeal is

DISM ISSED. The mandate shall issue forthwith.




                                   ENTERED FOR THE COURT
                                   PER CURIAM




                                     -2-